DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This application is in condition for allowance except for the following formal matters:

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please substitute “SIW” in line 2 of claim 1 with –Substrate Integrated Waveguide (SIW)--. If this is incorrect interpretation, please advise so in next communication.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:

However, none of prior art teaches the particular filter antenna device comprising an SIW filter structure; an SIW radiation structure cascaded with the SIW filter structure, wherein the S1W filter structure comprises a first resonant cavity and a second resonant cavity that are stacked from top to bottom and communicate with each other, the S1W radiation structure comprises a back cavity arranged alongside and communicating with both the first resonant cavity and the second resonant cavity, and a metal patch received in the back cavity; a feeding port and a first coplanar waveguide that are provided on a side of the first resonant cavity facing away from the back cavity; a second coplanar waveguide provided on a side of the second resonant cavity close to the back cavity; a transmission wire provided in the back cavity and connected to one end of the second coplanar waveguide; and a probe connecting the transmission wire with the metal patch, wherein the first coplanar waveguide has one end connected to the feeding port and another end opposite to an end of the second coplanar waveguide facing away from the transmission wire as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.